The commemoration of the fortieth anniversary of the founding of the United Nations represents a historic milestone for all mankind. This is less, a time for celebration of what we have achieved and more a time for reflection on and rededication to our sometimes forgotten ideals.
Your selection, Sir, to preside over this session of the General Assembly is a well-deserved tribute to your integrity and your diplomatic skills. It is also a tribute to your country, which you have faithfully represented here at the United Nations for so many years. We applaud your selection and the much-deserved honor bestowed upon you and Spain.
We also commend your illustrious predecessor, Mr. Paul Lusaka of Zambia, for the exemplary manner in which he discharged his duties. All of us were the beneficiaries of his exceptional abilities and his dignified manner. For this, we shall always be grateful.
We are also grateful to the host country and the host city for the manner in which we have been received. Many people have worked very hard to ensure the comfort and safety of the various delegations represented here today. We appreciate the patience, understanding and goodwill of the people of this great nation and this great city. The presence of so many Heads of State or Government here at the same time has not been easy to manage, but all involved have done a commendable job. The general public, representatives of the various city, state and federal agencies, and the members of the united Nations Secretariat have all earned our thanks. I trust that this same teamwork and spirit of co-operation will in the future symbolize the international community's relationship with the City of New York.
The Secretary-General of our Organization has earned a reputation for candor and objectivity. His analytical and thought-provoking annual report enhances that much-deserved reputation. As he has so capably pointed out, the question before us now, as always, is
"not so much the future of the United Nations as the future of humanity and of
our planet and the role of the United Nations in that future".
(A/40/1, para. 1)
The opening of this session has, in some quarters, generated an almost unprecedented interest in the Organization. The news media and general citizenry of countries which have in recent years been indifferent to the United Nations seem to have a heightened sense of awareness of some of the items on our agenda. Our day-to-day worn still does not capture much of their attention, but at least this session seems to have generated some interest in our work, one might have to go back to the early sixties, or even to the inception of the United Nations, to recall a comparable level of interest.
Unfortunately, interest in an event does not always bring with it knowledge or understanding of the various perspectives on a substantive question. One of the challenges we face is how we can transform the interest in this event, the commemoration of the fortieth anniversary of the founding of the. United Nations, into a broader knowledge of and appreciation for the substantive work of this Organization.
There are cynics who do not believe that the United Nations serves any useful purpose. There are some people who feel that what good the united Nations does is outweighed by waste and inefficiency, divisive political debates and strident rhetoric. There are others who know better, but because the United Nations no longer serves their interests to the extent it once did, they deliberately distort and misrepresent the history of this Organization, and they seldom miss an opportunity to smear its good name.
No legislative body anywhere in the world is without its critics. This is true of legislative bodies in big countries and small, and in new States and older, more-established states which call themselves democracies. Criticism itself is healthy and can be a constructive tool for development and advancement. It can also be a dishonest effort to intimidate rather than reform.
The united Nations is perhaps easier to criticize because, although it has the appearance of a legislative body, it does not have the powers of a legislative body. Those who wish to prolong a political crisis know that the United Nations cannot enforce its will without the co-operation of its Members. Thus, it does not make sense to maintain, as some do, that the United Nations has not been able to solve any of the world's major political problems.
As are all know, and as the Secretary-General has restated,
"The United Nations cannot - and was not intended to - solve all the problems of the international community ..." (A/40/1, para. 9) We created an imperfect Organization. Our own sovereign rights as individual nations limit the scope and effect of our decisions as the United Nations. If we wish to create a stronger Organization - one which has an ability to implement its decisions - it is up to us to do so.
That is not a new theme. Everyone here knows that it is true, even though some do not wish to admit it. On the other hand, all of us know that the united Nations has managed to accomplish a great deal in other, very important areas.
Today, millions of people have homes to live in and food to eat because of the work of the specialized agencies of the united Nations. Millions of people can read and write and see the irreplaceable treasures of their own cultures because of the work of the specialized agencies of the United Nations. Millions of people no longer fear certain diseases because of the work of the specialized agencies of the United Nations. Racism and colonialism are no longer acceptable modes of international behavior, thanks in part to the united Nations.
Are not these things that we should all be proud of? Why is it that some among us can take pride only in how many people they are capable of killing or maiming in a few short seconds? Why is it that some among us can take pride only in how many material possessions they have in relation to how few others have? Why is it that some among us can take pride only in competing with nature's ability to destroy rather than with nature's ability to create?
This year, more than ever before. Millions of people are hoping and praying that we, the leaders of the world, will come to our senses and hear what they have been saying. Host people do not want to hear fancy words and unfulfilled proHises. Most people do not want to live in fear and with uncertainty and insecurity. They want us to listen as well as talk to each other. They want us to reason together and devise ways to ensure that this generation leaves a world for the next generation to inherit. They want us to assure then that the stars above us will continue to be for lovers to gaze at, for thinkers to ponder over, and for scientists to explore - but not a place to store the instruments of war.
Every year the opening of the general debate generates a great deal of anxiety and anticipation here at the headquarters building, and in most of our capitals. The first few days of the debate are usually highly charged and full of great expectations. Everyone seems to wait breathlessly for new pronouncements on the problems of the world. This is particularly true when the pronouncements are being made by the larger, more powerful countries, which have the ability to affect those problems. 
As the debate continues, however, and smaller countries take the rostrum, the interest of the opinion-makers seems to flag. They say that the speeches take on a strident and familiar tone. To them, each day seems to be a little bit less dramatic than the one before, and unless a new crisis arises, or a highly visible personality arrives on the scene, they lose interest and direct the public's attention elsewhere.
Thus, when at this historic session the President of Tanzania, Mr. Julius K. Nyerere, addressed the General Assembly for the last time, the public's attention was indeed directed elsewhere. President Nyerere is one of the most respected figures of this century. His has always been an articulate and reasonable voice for the discriminated against, the disadvantaged, and the disenfranchised of this world. We of the developing countries treasure him as one of our elder statesmen. We shall miss him hers at the General Assembly.
I know that I speak for many others when I applaud his words and say that his last address deserved far better coverage by the news media, what more persuasive evidence can be presented on behalf of the need for a new international information order?
Ironically* while this historic session marked Mwalimu's last address to us as President of Tanzania, it also marked the first address to the General Assembly by one of the developing world's younger statesmen, Mr. Alan Garcia, President of Peru. The symbolism of this coincidence should be noted.
(toe is a son of Africa, the other is a son of South America. Both of them spoke for others as well as the people of their native lands, and both belong to us all. Both had the courage and conviction to address difficult subjects with imagination and originality. Both electrified this hall when they spoke.
I cite these two addresses as examples of the careful thought and analysis every nation has brought to this session.
Mr. Jose Sarney, President of Brazil, set the tone for us with his stimulating opening address. Each successive speaker has placed his own unique signature on our dialog. He only hope that the message is being received and will be given careful consideration.
Who better to remind us of the very nature of our international democracy, and of our responsibility vigorously to oppose the apartheid regime of south Africa than President Nyerere? Who better to illustrate to us the perils of the illicit drug trade, addictive monetary policies, and an equally addictive arms race than President Garcia, representing a small developing country whose democracy is threatened by all three?
Vanuatu is, as members of the Assembly are aware, a very small developing country situated in a region that some delegates might not often think of as they ponder the great issues of the day. There are, however, some facts about our region that should be borne in mind, particularly on this, the fortieth anniversary of the founding of the United Nations.
In 1945 most of the current Members of this international community were colonies. Our region was no exception. Our people were exploited, undereducated and socially segregated in our own land, as were most colonized peoples. Although we ourselves were not among the rich and powerful of this earth, our region was fiercely contested during the Second World War. Veterans of that fighting insist that it was the most. intense of any combat anywhere in the world.
One of the nations of our region had, on a per capita basis, the highest number of men in uniform, the highest number of men in combat overseas, and the highest number of casualties. When the United Nations was formed, this nation and another frost our region were considered by sons to be the spokesmen for the small countries, the reason being, of course, that other smaller countries were still colonies.
We ourselves, although still a colony during the war, remained loyal to the allied cause when one of our colonizers was occupied by the forces of fascism and the Vichy government established. When that country was liberated by allied forces we shared in the joy of its people, even though we ourselves were still a colony.
When the war ended, we watched with amazement as millions of dollars worth of material and equipment, some of which we could still use today, was dumped into the ocean or otherwise destroyed. We, of course, did not understand such waste.
We also heard the mighty roar and saw the terrible flashes of nuclear bombs as the land, the seas, and the whole environment of our region were used to test new, more powerful weapons of destruction. Peace had cone, we were told, but our environment knew no peace.
Today, our environment still knows no peace. One of our former colonizers -the same one whose own liberation we fought for and cheered - continues to test its
nuclear weapons in our environment. It tells us that these tests are safe and that we are free to come and inspect the test sites for ourselves. It ignores our moral
objections to nuclear weaponry.
He note that there is no conclusive scientific evidence that these tests are safe. Even if they were, we would still oppose the use of our region for the testing of these weapons. If the tests are so safe, let them be conducted on the land of the testing country. Then there will not even be a need for us to be invited to inspect the test sites.
The nation that continues to test those nuclear weapons in our region is also the nation that continues to Maintain a colonial presence in our region. The two policies go hand in hand.
An independent New Caledonia would not be a support base for nuclear testing in the South Pacific. We doubt that an independent French Polynesia would be the site of nuclear tests.
We are told that these tests and visits to our ports and waters by nuclear-armed or nuclear-powered vessels are necessary to help defend us and our way of life. At this point, we wonder if our would-be defenders even understand our way of life. In our innocence, we have always believed that freedom Beans that the people of a particular society are free to make their own decisions. If we do not wish to be defended with nuclear weapons or nuclear-powered vessels, our wishes should be respected.
Ours is a parliamentary democracy, we follow the will of our people and not the will of others our people never elected. The people of the South Pacific have chosen to reject nuclear weaponry, which we all have a very strong reason to detest. We appeal to those who have it within their power to free our children from the fear of nuclear tests to respect our wishes and to do so. Their failure to do so will not lead us to change our position, but it may lead us to change our belief in their sincerity.
This year marks the twenty-fifth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples. One of the greatest achievements of the united Nations is that the process of decolonization is now almost completed. The United Nations is now an almost universal international body.
Unfortunately, some do not like that. To them, smaller countries such as ours should be seen - primarily by tourists - and rarely heard. The sane voices that did not want to extend the right to vote to all of the people in their own countries now decry the spread of international democracy and the right of all nations to have an equal vote in the world body.
We are told that the size of a nation's financial contribution should determine its influence here at the United Nations. This is an interesting proposition that deserves closer examination. Let us not for the moment even examine how and from what and where the wealth of the wealthy nations was created. After all, we must not dwell on the past, what is interesting about the proposition is the fact that by extending the argument we would have a situation where nations that now consider themselves democratic would be encouraged to give greater weight to the votes or opinions of their wealthiest taxpayers. Perhaps some nations do this already. I do not know. This is not, however, our notion of democracy, and it is not what we do in Vanuatu.
Another fact to be considered is that there are different ways to measure contributions to the United Nations. Based on contributions as a proportion of gross national product, Vanuatu is the largest contributor to the operational activities for development of the United Nations system. Should we, therefore, insist that, unless nations vote the way we want, we will reduce our contribution? Should we now demand a weighted voting system in the General Assembly? I think not.
Yes, decolonization has changed the United Nations. We think it is a change for the better. It now more accurately reflects the thinking of most of the world's people. And, after all, is it not true that one of the things we most abhor about apartheid the fact that the Government of South Africa does not reflect the thinking of most of that country's people? If we cannot accept the principle of one nation, one vote here, then how can we champion one person, one vote in South Africa, or elsewhere?
In any event, let us leave those who are troubled by our present democracy to ponder how they night turn back the clock a century. The rest of us have some unfinished business to attend to in this century.
In our region, the people of Hew Caledonia want their independence. The neighboring States of the South Pacific Forum support the right of the people of Hew Caledonia to determine their own future and to be an independent nation. The foreign ministers of the countries members of the Non-Aligned Movement also support that right.
To its credit, the administering Power has taken some constructive steps in the process of decolonization, but a great deal more remains to be done, particularly in the face of provocations by extremist elements within the settler population. Those settlers hope that their militancy and their lawlessness can coerce the administering Power into a failure to fulfill its commitment and its duty to facilitate that decolonization process.
In the face of those dangerous provocations New Caledonia's colonized people, the Kanaks, have been remarkably restrained and conciliatory. At the same time they refuse to deviate from the path of self-determination-and independence.
The recent elections held in New Caledonia demonstrated the depth of the feelings of the indigenous people that they be allowed to assert their own identity and reclaim their own country. The elections also showed that the settlers are, at this point, determined to remain French. It is they, and not the colonized people or the administering Power, that have drawn the battle line in Hew Caledonia. It is they, and not the indigenous people or the metropolitan Power, that constitute a clear and present danger to the peace and security of our region. Therefore, it is now time for the United Nations to be seized of this problem and to assist in assuring a peaceful but speedy transition to independence.
What distinguishes New Caledonia from other colonial situations in the south Pacific is a recognition by the administering Power that the status quo cannot continue. The administering Power has not yet made such a clear determination with respect to its other colonies in the South Pacific. However we expect that eventually it will.
Unfortunately there is in our region a disguised colonialism as well. That problem is proving to be much More difficult to. address.
Too many Members of this international community believe that colonialism is an evil policy of European States only. Too many of us do not believe that a third world country that is itself a former colony can be expansionist. None of us want to believe that a country we admire for its anti-colonial past would succumb to the temptation to attempt the annexation of smaller, more vulnerable neighbors. However, this is exactly what has happened in our region, and on more than one occasion, we fear that it might even happen again.
East Timor was never a part of Indonesia and its people were never asked whether they wanted to be Indonesians. If, as Indonesia claims. East Timor's people are happy with the current state of affairs, why is that territory still closed to outside observers, and why does the military resistance of the Maubere people continue?
Fortunately for East Timor's people, the International Committee of the Red Cross and the United Nations Children's Fund (UNICEF) have now been permitted some access to the territory. This access, however, is still very limited and tightly restricted. That there is any access at all is due primarily to the tireless efforts of the Secretary-General of the United Nations and a bi-partisan group of members of the United States Congress. We commend their efforts, and thank them for acting when others did nothing.
We are encouraged by the negotiations between Portugal, the Administering Power, and Indonesia, the occupying Power. However, we feel that nothing of substance can be negotiated without the participation of the representatives of the people of East Timor.
The situation in Bast Timor is not on the General Assembly's agenda this year, and there will not be a resolution on that subject for us to consider. However, this does not mean that the plight of the people of that country should be forgotten or ignored. Most of the nations represented here will never permit that to occur.
It is true that we have a very long agenda, and each year it seems to grow longer. Some of the problems even appear incapable of resolution, perhaps this is because in some instances in the past, some meters of the international community were unaware of what was happening in other parts of the world. Others simply chose to excuse or ignore the type of abuse which is now occurring in East Timor.
The colonial histories of East Timor and West Papua were different. The political climate at the time that each was annexed was also different, as were the social conditions that existed in each country. However, had enough voices been raised when West Papua's people were denied the right to make their own choice, perhaps the rights of East Timor's people would not have been trampled upon.
By now, iiiJ8t people have forgotten what happened in west Papua. Its people have not. Every day we in that region are ourselves reminded by them. Indonesia wishes we would forget. We wish that we could. However, only Indonesia can make us forget, and not by calling us names, but by permitting those Melanesian people to decide freely for themselves who they are and what they want to be.
We sometimes look at what the earth possesses and wonder why greed and avarice drive some men to treat others as sub-humans. What is it that drives some to fear and despise others because they look different, sound different, or maintain different religious or political beliefs? All over our globe this seems to be the case.
The late W. E. B. DuBois once said:
"The problem of the twentieth century is the problem of the color line ..." He was right, and nowhere is this more evident than in southern Africa.
Long after other societies have come to grips with their own racial contradictions. South Africa continues to believe that every man, woman and child should be judged by the color of his or her skin. Long after other societies have realized that it is not even in their best economic interests to maintain such outdated notions South Africa continues, when it comes to racial attitudes, to live not even in the 19th century, but in the 18th century.
Forty years after the death of Adolf Hitler and the demise of his brand of fascism, his heirs exercise State power in Pretoria and masquerade as a respectable Government. Why do we tolerate this? How can anyone call that State a friend? What do those who call that Government a friend have in common with it? Please tell us; we should like to know.
I will not go any further, not here today. I simply state that my Government is prepared to support army concrete measures that the United Nations may adopt to oppose that illegally constituted and illegally maintained regime. Comprehensive international action is required. Partial or selective measures will not work; They will only permit and encourage South Africa bo export the impact of those measures to those front-line States it holds as economic hostage. Disengagement from South Africa must be followed by comprehensive constructive involvement with the front-line States and those south Africans who are trying to free their country.
Some may wonder why Vanuatu, a small country in the South Pacific, is so passionate on the subject of South Africa. Those who wonder do not know much about our own history. Although we are far removed geographically from the centers of world conflict, we are not an island unto ourselves. In the 19th century, our country was depopulated by slave traders who took many of our own people to work for them in other countries. Our country was also depopulated by the purposeful introduction of diseases from which we had no immunity.
In a relatively short period of time our population was reduced from over 1 million people to considerably fewer than 100,000. He knew genocide before the world knew the word.
That is why we will never accept any form of racism no matter what it is called. That is why we join with others who express the hope that just a portion of the massive sums of money spent on armaments could instead be spent on research on cancer, heart disease, sickle-cell anemia and the newest deadly killer, AIDS (acquired immune deficiency syndrome). That is. why we associate ourselves with those who have spoken out so forcefully against the illicit production, transportation and consumption of drugs. The drug traffic is to us the new slave trade, turning so many promising youths into useless, but dangerous, zombies.
Even though we are geographically far removed from the major population centers of the world, we know how far and how fast a deadly disease can spread. He know how quickly organized crime can corrupt any society and erode the sovereignty of its people.
Our region is one which is very susceptible to earthquakes and hurricanes. He ourselves suffered the crippling effects of a severe hurricane earlier this year. It caused considerable damage to our economy. He are now recovering slowly but surely. Host of bur neighbors have also been victimized by very bad hurricanes in the last few years, particularly Fiji. Thus, we understand the suffering of the people of Mexico; we comprehend the full nature of their tragedy, and we mourn with them.
Developing countries are always more vulnerable to natural disasters because our economies are more fragile. He have fewer resources to begin with and therefore less to call on when these disasters strike. The disaster relief assistance of the developed world is always welcome and appreciated. However, we often wonder why it takes a disaster to mobilize massive international aid and co-operation.
How many people would have been saved in Africa, and for how much less money, if proper development assistance had been provided beforehand and effectively directed? How many more calamities can we avert in the future by taking a long, hard look today at the economic practices which lead to unequal levels of development and weak national infrastructures? Is it not better for us to sit down together now and plan for the future than merely to wait to react to the next disaster?
International co-operation must in the near future become much more than a phrase or slogan. The future well-being of this planet demands that we pull together. The United nations may not be perfect, but it is all that we have. It is up to us, all of us, to make the next 40 years better than the first 40.
One area we can start in is that of the law of the sea. The almost limitless resources of the sea-bed give us an opportunity to demonstrate that mankind is not by nature selfish. There is plenty for everyone, and there is an international treaty that recognizes and codifies that fact.
Why then have some chosen to act separately? What is there to gain? The rest of us have demonstrated our willingness to negotiate and assign importance to their capital and their technology. What else can we do? What else do they want us to do? We hope that reason will prevail and that before long the entire community of nations will sign in this painstakingly negotiated and drafted Convention and work within its confines to make it a success.
As a developing small island State  in the South Pacific, we have a great deal at stake in that treaty, as in all other forms of International co-operation. Thus, we welcome the negotiations towards concluding a multilateral access treaty between the States of our region and the United States. He hope that the resulting regime will lead to a more equitable arrangement for the development of fisheries in our region. He will, however, always be faithful to the long-tern development needs of our own people and to our international commitments.
The United Nations is a young Organization and most of its Members are young States. He are one of its youngest. The concept of international democracy is itself young, and still developing. Occasionally, the international community may even make mistakes, but that is one of the costs of democracy. Consider the alternative. Reflect back to what we left behind only 40 short years ago.
He have come a long way, and we have a lot further to go, but we can only make the journey together - all of us, large and small, developed and developing. North and South, East and west.
Debate and disagreement are healthy and will help us on our journey so long as we maintain an ability to engage in dialog and to respect each other's points of view. It is wrong to try to judge us by whether or not we always agree with each other or with any one of the Members. After ail, who is to say that any one of the Members is the one that is always right?
Families do not always agree, and we are a family of nations. However, there are a few items on our agenda about which we are all in agreement. Let us give our Organization a birthday gift of our collective resolve to support our Secretary-General in his efforts to move those items forward.
Let us welcome Namibia to our ranks as an independent State. Let us end apartheid once and for all. Let us engage in meaningful global negotiations. Let us commit our resources to the elimination, of poverty, illiteracy and disease. Let us convene a global conference on drug trafficking and drug abuse, as proposed by the Secretary-General. Let us support the Contadora process. Let us stop building weapons of mass destruction. Let us pledge not to destroy the world before the next generation has a change to make it a better world. Finally, let us work to strengthen rather than undermine the United Nations.
